DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement filed October 22, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed November 6, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an emergency opening mechanism” recited in claim 1, “the deflecting lever is mounted pivotably on the bearing bracket” recited in claim 7 (i.e. Fig. 2 illustrates the deflecting lever is not mounted on the bearing bracket), and “the locking means” recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-8 and 10 are objected to because of the following informalities:  
in line 2 of claim 7, “lever, is” should be --lever is--
in line 2 of claim 8, “lock barre” should be --lock barrel--
in line 2 of claim 10, “locking means” should be --a locking means--
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See also MPEP 2163.06. Claim 1 requires “a pulling means to actuate an emergency opening mechanism.” The “emergency opening mechanism” is not sufficiently described in the specification or shown in the drawings. A person 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Regarding claim 1, the term “handle bezel” in claim 1 is used by the claim to mean an outward-facing casing/cover of the handle, however “handle bezel” is a term known in the art to mean the trim surrounding the handle and/or handle recess on a vehicle door. For reference, the exterior door panel (3) as illustrated in Figs. 1 and 5 resembles a handle bezel.  For examination purposes, the limitation will be interpreted as an outward-facing part of the handle.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999); see MPEP 2173.05(a). Appropriate correction is required.

Claim 3 recites the limitation “an actuating means at a first end, at which the handle bezel is mounted pivotably.” It is unclear if the handle bezel is be mounted pivotably at the actuating means or if a first end of the handle bezel is mounted pivotably, separate from the actuating means. If Applicant intends the latter, it is further unclear to what structure the first end is mounted. For examination purposes, the limitation is interpreted to mean a first end of the handle bezel, apart from the actuating means, is pivotably mounted on an exterior door panel. Claims 4-5 are indefinite for depending from claim 3 and therefore including the indefinite language of claim 3.

Claim 7 recites the limitation "the deflecting lever" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “locking means” in claim 10.
Because this/these claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrike Fichert, et al., DE 102014112887 [hereinafter Fichert] (references to paragraphs of the attached machine translation).

Regarding claim 1, Fichert discloses an exterior door handle arrangement for a motor vehicle ([0001]), comprising an electric door closing apparatus ([0024]) which is accommodated in a vehicle door ([0001]) and has a lock barrel 209 (Fig. 2),
a door handle 106 (Fig. 6) which has a fixed gripping handle ([0024]) and a cover 103 (Fig. 1), the cover being configured in such a way that it at least partially covers the gripping handle and the lock barrel (Fig. 1 depicts the cover at least partially covers the gripping handle 106) and releases at least the lock barrel in the case of emergency unlocking of the vehicle door ([0006]), and 
an emergency unlocking device with a pulling means 201 (Fig. 4) to actuate an emergency opening mechanism ([0033]) and to permit emergency unlocking of the vehicle door ([0033]),
wherein the cover is a handle bezel 103 ((Fig. 1; [0006]) that is mounted pivotably relative to the gripping handle ([0023]; Figs. 1-2 depict a pivoting motion of the cover 103) and is locked on the gripping handle in a closed position ([0033]: cover 103 removed by actuating a release device corresponds to being locked on the gripping handle in a closed position) and is released from the gripping handle in an emergency unlocking position (Fig. 2), the handle bezel being configured so that a pulling on the handle bezel (Fig. 3) actuates the pulling means ([0035]) and enables mechanical actuation of the emergency opening mechanism of the vehicle door ([0013]; [0037]).

claim 6, Fichert discloses the exterior door handle arrangement further comprises a bearing bracket on the door closing apparatus and to which the gripping handle is fastened (Fig. 4 illustrates a bearing bracket on which the gripping handle is fastened, corresponding to reference character 413).

Regarding claim 8, Fichert discloses the gripping handle 106 (Fig. 1) has an access opening for the lock barrel (Figs. 3-4 depicts an opening in the gripping handle 106) (see claim objection above), the access opening being covered completely by the handle bezel in the closed position of the handle bezel (Fig. 1 illustrates the opening completely covered by the cover 103).

Regarding claim 10, Fichert further discloses a locking means configured to lock the handle bezel on the gripping handle in a closed position ([0033] the release device with a spring-loaded push button corresponds to a locking means) (see claim objection above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fichert as applied to claim 1 above, and further in view of Beck et al., US 2016/0145910 [hereinafter Beck].

Regarding claim 9, Fichert discloses a sensor on the gripping handle for generating an electric switching operation for unlocking the door closing apparatus in response to an approach and/or contact of a hand of a user ([0024]). However, Fichert does not explicitly disclose button field or a sensor surface on an inner side of the gripping handle.
Beck teaches a button field or a sensor surface on an inner side of the gripping handle ([0040]: the proximity sensor on the inside of the handle corresponds to a sensor surface) for generating an electric switching operation for unlocking the door closing apparatus in response to an approach and/or contact of a hand of a user ([0025]; [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fichert to include a button field or sensor surface on an inner side of the gripping handle as taught by Beck to provide automatic actuation of the door lock in order to open the door (Beck, [0025]) because the gripping handle is immovably secured to (Fichert, [0024]; Beck, [0040]) and cannot be pulled to mechanically actuate the door lock (Beck, [0040]).

Allowable Subject Matter
Claims 2-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims and 7, as interpreted above.
In regards to claims 2 and 7, Fichert does not disclose a pivotable deflecting lever that is connected to the pulling means. Fichert discloses a connecting element (203, Fig. 3) connected to the pulling means, however the connecting element does not conform to the accepted definition of “lever.” The examiner can find no motivation to modify the connecting element disclosed by Fichert without destroying the intended operation of the cover and connecting elements.  
In regards to claims 3-5, the prior art fails to disclose each and every limitation of claim 2 from which the claims depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katagiri, et al., US 8146393, related to a vehicle door handle with a concealed lock barrel concealed by a handle portion.
Da Silva, US 6240755, related to a vehicle door handle with a gripping lever which is provided with a protective cap that conceals the lock barrel.
Beck, US 10006229, related to a door handle arrangement with a lock barrel revealed by pivoting the handle and an electronic release.
Toyama, US 2017/0002589, related to a door handle with a longitudinal member detatchable from the gripping portion to reveal a lock barrel.
Christensen, US 2017/0260780, related to a lock barrel mounted to a vehicle door which is concealed by an extendable handle piece.
Lesueur, et al., US 2013/0170241, related to a vehicle handle with a pivoting cover portion covering a lock barrel and forming a cavity for gripping the handle.
Loew, EP 2642049, related to a handle with an electronic unit in the gripping portion and a rotatable lid covering a lock cylinder. 
Patel, US 2014/0230329, related to a vehicle door handle having a lock cylinder connected to a cable for mechanically unlocking the door in an emergency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675